Citation Nr: 0707747	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of service connection for malaria.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder, 
including as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.  

The veteran's DD Form 214 shows that he received a National 
Defense Service Medal, Viet Nam Service Medal w/3*, Viet Nam 
Campaign Medal w/device (60-), and Combat Action Ribbon.  

In May 2001, the veteran filed a claim of service connection 
for malaria, and a November 2001 rating decision denied the 
claim.  The RO noted that the veteran's service medical 
records showed he had been hospitalized for several weeks for 
malaria treatment, and a separation examination found only 
once instance of malaria in 1968 with no residuals.  
Additionally, the RO found no evidence of a current 
disability related to malaria.  The veteran did not appeal 
the determination.

In April 2003, the veteran filed claims of service connection 
for malaria, PTSD, and a skin disorder.  

Pursuant thereto, VA medical records were added to the claims 
file.  A July 2002 general note indicated that an intake 
interviewer proposed that the veteran might have had a 
depressive disorder, and/or anxiety disorder secondary to 
migratory pruritis, which the veteran had been suffering from 
for quite some time.  The attending psychiatrist rendered a 
diagnostic impression of organic mood disorder with anxiety 
and depression, secondary to general medical conditions and 
pruritus possibly due to an allergy in beer (noting that 
pruritis only happened at home when the veteran was drinking 
and had not occurred when he was out in public during the 
day).  

In October 2002, the veteran was diagnosed as having dysthmic 
disorder.  In December 2002, an ambulatory care note 
contained an assessment of chronic pruritus, and the assessor 
was unsure of the etiology.  According to the veteran's 
history, it had been present for more than 10 years.  The 
assessor suspected that the pruritus was actually due to the 
veteran's hepatitis.  In March 2003, the veteran complained 
of prolonged, recurrent itch, and nothing seemed to relieve 
it.  

An April 2003 social work note indicated that the veteran's 
mother had called to express her concern about the veteran, 
and that he had been messed up since returning from Viet Nam.  

At a July 2003 VA examination, the examiner rendered a 
diagnosis of Axis I, dysthymic disorder NOS, and anxiety 
disorder with PTSD features.  A July 2003 dermatology note 
contained the veteran's subjective report of ten-plus-year 
history of pruritus.  An August 2003 note indicated that the 
veteran's pruritus was probably multi-factoral, related to 
dry skin, with possible psychological component.  The 
assessor noted that there was no evidence of internal disease 
causing itching as lab tests had been normal.  

An October 2003 VA mental health note contained the veteran's 
statement that the itching had been going on since he got out 
of the Marines in 1970.  He also described some events 
related to combat during Vietnam, and the attending 
psychiatrist noted that the veteran was chronically anxious.  
The assessor noted that he had previously diagnosed the 
veteran as having neurotic depression, but it now appeared 
that the veteran presented subjective complaints of PTSD.  
The treatment plan recommended that the veteran call the Vet 
Center to try and detect any PTSD.  

An April 2004 VA note from the same preceding psychiatrist 
noted that the veteran continued to struggle with severe 
general pruritus.  A mental status examination showed morbid 
thought content because of intrusive recollections of combat.  
The assessor further acknowledged that there may have been 
PTSD in the veteran, but it would take time to bring it to 
the surface.  The diagnostic impression was dysthymia, 
rule/out PTSD, and neurodermatitis.  

An August 2004 psychiatric evaluation (which appears to have 
been done for Texas disability assessment) indicated an 
impression that included PTSD by history.  

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under 
DSM-IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

In this case, since the last VA examination in July 2003, the 
medical evidence has suggested that the veteran may be 
exhibiting symptoms of PTSD.  As such, additional assessment 
is necessary in order to VA to discharge its duty to assist 
under the VCAA.  Moreover, it is noted that service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Given the VA psychiatrist's 
notation of neurodermatitis in conjunction with a finding of 
dysthmia and rule/out PTSD, an examiner should assess the 
veteran's skin problem as well.  

Finally, the veteran has not been provided with notification 
regarding new and material evidence for a claim of service 
connection for malaria, and prior to the Board's 
consideration of the matter, the RO must send an appropriate 
letter.  

Accordingly, the case is REMANDED for the following action:

1.  RO should send letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the veteran is 
provided relevant information concerning a 
disability rating and effective date.  The 
letter should also ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  

The RO should also send the veteran a 
letter in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which 
provides information concerning new and 
material evidence, and the basis for the 
last final denial concerning service 
connection for malaria.  

2.  The RO should update the record with 
any additional and outstanding VA 
treatment records, and records from the 
Lubbock Vet Center.  The RO should also 
inquire as to whether the veteran is 
receiving Social Security benefits (given 
a July 2004 psychiatric examination of 
record that might have performed for that 
purpose).  

3.  The RO should schedule the veteran for 
a VA psychiatric examination for the 
purpose of determining whether the veteran 
suffers from PTSD.  The examiner should 
review the entire claims file.  Accepting 
that the veteran was exposed to combat in 
Vietnam, and noting an April 2004 VA 
mental health note that indicated 
"rule/out PTSD," the examiner should 
determine whether the veteran suffers from 
PTSD according to provisions in the DSM-
IV.  Should the examiner make a diagnosis 
of PTSD, he/she should opine whether it is 
at least as likely as not that the 
veteran's skin problem is proximately due 
to or the result of PTSD.  

4.  Then, the RO should readjudicate 
whether new and material evidence has been 
received to reopen a claim of service 
connection for malaria, and claims of 
service connection for PTSD and a skin 
disorder including as secondary to PTSD.  
If the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



